Exhibit 10.3

 

MANAGEMENT CONSULTING AGREEMENT

THIS MANAGEMENT CONSULTING AGREEMENT (this “Agreement”) is entered into as of
this 21st day of July 2006, by and among Rexnord Corporation, a Delaware
corporation (the “Company”), George M.  Sherman (“GMS”), Cypress Group, LLC, a
Maryland limited liability company (“Cypress”), and Cypress Industrial Holdings,
LLC, a Maryland limited liability company (“Cypress Industrial”), effective as
of and subject to the Closing (within the meaning of the Merger Agreement, as
defined below) (the date of such Closing, the “Effective Date”)

RECITALS

A.            The Company desires to engage Cypress to assist the Company on the
terms and conditions set forth herein.

B.            The Company believes that it is in its best interest to engage
Cypress on the terms and conditions set forth herein and for Cypress to arrange
for GMS to provide the services contemplated by this Agreement.

C.            The Company desires that GMS be the individual responsible for
performing the duties on behalf of Cypress set forth in this Agreement.

D.            The Company, Cypress, Cypress Industrial and GMS wish to enter
into this new consulting agreement and supersede the existing management
consulting agreement by and among the Company, GMS, Cypress, and Cypress
Industrial, effective as of November 25, 2002 (the “Prior Agreement”).  The
parties agree that the Prior Agreement and any other prior consulting agreements
between the Company and any of its subsidiaries or parent entities, on the one
hand, and GMS, Cypress, or Cypress Industrial, on the other hand, shall be
terminated and of no further force or effect as of the Effective Date, except
for the consulting agreements being entered into and effective as of the
Closing.

E.             RBS Global, Inc., a Delaware corporation and parent company of
the Company, Chase Acquisition I, Inc., Chase Merger Sub, Inc. (“Merger Sub”),
and TC Group, L.L.C. entered into an Agreement and Plan of Merger dated as of
May 24, 2006 (the “Merger Agreement”) pursuant to which Merger Sub shall merge
with and into the Company (the “Merger”) and continue its existence as a
wholly-owned subsidiary of Rexnord Holdings, Inc (“Parent,” and, together with
its subsidiaries, “Rexnord”).

F.             Cypress’, GMS’ and Cypress Industrial’s agreement to enter into
this Agreement and to be bound by the terms hereof was a material factor in the
decision of Chase Acquisition I, Inc. to enter into the Merger Agreement and
constitutes partial consideration for the payments and commitments made or to be
made by Chase Acquisition I, Inc. and its affiliates in connection therewith.

G.            Cypress desires to be engaged, and GMS desires Cypress to be
engaged, by the Company in the capacities and on the terms and conditions
described herein.

 

--------------------------------------------------------------------------------


 

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.             Scope of Engagement.  The Company agrees to engage Cypress, and
Cypress hereby accepts such engagement, on the terms and conditions set forth
herein effective as of the Effective Date, until this Agreement is terminated in
accordance with Section 4.  GMS and Cypress agree that, unless otherwise agreed
in writing by the Company, GMS shall provide all consulting services to be
performed under this Agreement by Cypress (including the duties set forth in
Section 2).  GMS understands that the Company will classify Cypress and GMS as
independent contractors for all purposes.  Payments due to Cypress hereunder
shall not be subject to withholding except as required by law.

2.             Duties.

a.             During the term of this Agreement, GMS agrees to serve as a
director in the capacity of Non-Executive Chairman of the Board of Directors of
the Company and the Board of Directors of Rexnord Holdings, Inc. (the “Boards”),
a Delaware corporation (“Parent”).

b.             GMS and Cypress acknowledge and agree that GMS and Cypress have a
duty to act in the best interests of Rexnord.  GMS and Cypress acknowledge and
agree not to knowingly commit any act that would injure the business, interests
or reputation of Rexnord or, to the best of GMS’ and Cypress’ knowledge, any of
Rexnord’s subsidiaries or affiliates.

c.             During the term of this Agreement, GMS shall (i) devote at least
two days on average per month advising Rexnord with respect to management
strategy; and (ii) attend at least four meetings of each Board per year.

d.             On the Effective Date, GMS shall, or shall cause Cypress
Industrial Holdings, LLC to, invest in Parent the investment amount described in
Cypress’, GMS’ and Cypress Industrial’s binding term sheet with Chase
Acquisition I, Inc. dated as of May 24, 2006 (the “Binding Term Sheet”), and set
forth on the Confidential Annex hereto, which amount shall be invested in part
by contribution of shares of common stock of RBS Global, Inc. and in part by the
rollover of vested options to purchase shares of common stock of RBS Global,
Inc. into vested options to purchase shares of common stock of Parent, as
contemplated by the Binding Term Sheet.  Such contributions shall be evidenced
by a subscription agreement and a stock option assumption agreement that shall
be executed prior to or on the Effective Date.

3.             Compensation.  As compensation for GMS’ services, GMS or Cypress
(as applicable) shall receive the following amounts:

a.             Subject to Section 5, the Company shall pay Cypress a base
consulting fee at a rate of $250,000 per year (“Base Consulting Fee”) on a
monthly basis for causing GMS to perform the duties set forth in Section 2.

b.             The Company shall reimburse Cypress for all reasonable
out-of-pocket expenses incurred by GMS during the term of this Agreement for
travel, lodging, entertainment,

 

2

--------------------------------------------------------------------------------


 

and other reasonable out-of-pocket business expenses incurred in connection with
performing the services hereunder.  For purposes of clarity, such expenses shall
not include amounts paid for maintenance of an office (including a home office)
or secretarial support.

c.             On the Effective Date, GMS shall be granted non-qualified stock
options to purchase 576,765 shares of common stock (the “Common Stock”) of
Parent, at a price of $47.50 per share.  Such options shall be governed by the
terms of the Non-Qualified Stock Option Agreement, a copy of which is attached
hereto as Exhibit A.

4.             Termination.  This Agreement shall be terminable as follows:

a.             automatically upon the death of GMS;

b.             by either the Company, GMS or Cypress for any reason with 15
days’ prior written notice to the other party;

c.             by the Company for “Cause.”  The Company shall have “Cause” to
terminate this Agreement upon:

(i)                                     failure by GMS to carry out, or comply
with, in any material respect, any lawful and reasonable directive of a Board
consistent with the terms of this Agreement that, if capable of being cured, is
not remedied within 30 days after receipt of written notice from the Company
specifying such failure;

(ii)                                  GMS’ conviction, plea of no contest, plea
of nolo contendere, or imposition of unadjudicated probation for any felony;

(iii)                               GMS’ unlawful use (including being under the
influence) or possession of illegal drugs;

(iv)                              GMS’ commission of an act of fraud,
embezzlement, misappropriation, willful misconduct, or breach of fiduciary duty
against Rexnord;

(v)                                 GMS’, Cypress’ or Cypress Industrial’s
material breach of this Agreement or that certain Stockholders Agreement entered
into among Parent, Rexnord Acquisition Holdings I, LLC, Rexnord Acquisition
Holdings II, LLC, GMS and Cypress Industrial (the “Cypress Stockholders
Agreement”), pursuant to the terms thereof and such breach continues unremedied
for 30 days after receipt by GMS of written notice; or

d.             by GMS, Cypress or Cypress Industrial for “Good Reason.”  GMS,
Cypress or Cypress Industrial shall have Good Reason to terminate this Agreement
upon:

(i)                                     failure by the Company to continue GMS
as non-executive Chairman of the Board of Directors of the Company or the Board

 

3

--------------------------------------------------------------------------------


 

                                                of Directors of Parent (or if
Parent does not own, directly or indirectly a majority of the capital stock of
the Company, the Board of Directors of any entity that does);

(ii)                                  material diminution in GMS’
responsibilities, duties or authority with the Company and such diminution
continues unremedied for 30 days after receipt of written notice thereof;

(iii)                               the Company’s breach of this Agreement and
such breach continues unremedied for a period of 30 days after the Company
receives written notice of such breach; or

(iv)                              the Company’s material breach of the Cypress
Stockholders Agreement and such breach continues unremedied for 30 days after
receipt of written notice of such breach.

5.             Effect of Termination.  The sole liability of the Company and its
affiliates under this Agreement upon termination of this Agreement shall be (a)
to reimburse Cypress pursuant to Section 3b for reasonable expenses incurred by
Cypress or GMS during the term of this Agreement; (b) to pay any earned Base
Consulting Fee not theretofore paid pursuant to Section 3a (appropriately
pro-rated to the date of termination); and (c) to comply with any other
obligations under this Agreement which expressly survive termination of Cypress’
engagement, including, without limitation, the indemnification obligations set
forth in Section 9 hereof.

6.             Nondisclosure of Proprietary Information.

a.             Except as required in the faithful performance of Cypress’ or
GMS’ duties hereunder or pursuant to Section 6c below or as expressly authorized
by the Company in writing, GMS, Cypress and Cypress Industrial shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for its or his benefit
or the benefit of any person, firm, corporation or other entity any confidential
and proprietary information or trade secrets of Rexnord, including, without
limitation, information that is confidential and proprietary with respect to
Rexnord’s business operations, processes, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, or deliver to any person, firm, corporation or other entity
any document, record, notebook, computer program or similar repository of or
containing any such confidential and proprietary information or trade secrets. 
The parties hereby stipulate and agree that between them the foregoing
information is important and material and affects the successful conduct of the
businesses of Rexnord (and any successors or assignees of Rexnord).  Information
that (i) is generally known by the public, other than as a result of GMS’,
Cypress’ or Cypress Industrial’s acts or failure to act; (ii) is obtained by
GMS, Cypress or Cypress Industrial from third persons not known to GMS, Cypress
or Cypress Industrial to be under an agreement to maintain the confidentiality
of the information received; or (iii) GMS, Cypress or Cypress Industrial is
legally required to disclose, is not subject to the restrictions of this Section
6a.

 

4

--------------------------------------------------------------------------------


 

b.             Upon termination of this Agreement for any reason, GMS, Cypress
and Cypress Industrial will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents or any other documents concerning the customers,
business plans, marketing strategies, products and/or processes of Rexnord.

c.             GMS, Cypress, or Cypress Industrial may respond to a lawful and
valid subpoena or other legal process but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought and shall assist the Company and such counsel at the
Company’s expense in lawfully resisting or otherwise responding to such process.

7.             No Competition; No Disparagement.

a.             Except as otherwise permitted herein, during the term of Cypress’
and GMS’ engagement hereunder and until the conclusion of the 24-month period
following the cessation of Cypress’ and GMS’ services to Rexnord hereunder, none
of GMS, Cypress or Cypress Industrial shall:

(i)                                     without the prior written consent of the
Company, which consent may be granted or withheld by the Company in its sole
discretion, directly or indirectly engage in, consult, have any equity interest
in, or manage or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any material business of Rexnord anywhere in the world (as
conducted during the term of this engagement); provided, however, that (A) GMS,
Cypress, and Cypress Industrial shall be permitted to acquire stock or
membership interests in such an entity provided the entity is publicly traded
and the acquired interest is not more than five percent (5%) of the outstanding
shares or membership interests of the entity; and (B) GMS, Cypress, and Cypress
Industrial shall be permitted to hold stock or membership interests in companies
and businesses in which GMS, Cypress, Cypress Industrial or other entities
affiliated with GMS hold stock or membership interests immediately prior to the
Effective Date (including, without limitation, stock in Colfax, Inc. and related
entities), or invested prior to the Effective Date; or

(ii)                                  hire, solicit or accept, if offered, with
or without solicitation, on GMS’, Cypress’, or Cypress Industrial’s behalf or on
behalf of any other person, the services of any person who is (or was at any
time in the preceding six months) an employee of Rexnord, nor solicit any of
Rexnord’s employees to terminate employment with Rexnord (it being understood
that the foregoing shall not apply to employees solicited or hired without GMS’
knowledge and shall

 

5

--------------------------------------------------------------------------------


 

                                                not preclude Cypress, Cypress
Industrial or other companies or businesses associated with GMS from soliciting
employees generally though newspaper or other mass media advertising); or

(iii)                               induce or attempt to induce any customer,
supplier, licensee or other business relation of Rexnord to cease doing business
with Rexnord, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and Rexnord,
on the other hand.

b.             During the term of GMS’ engagement and thereafter, none of GMS,
Cypress or Cypress Industrial shall, directly or indirectly, issue or
communicate any public statement, or statement likely to become public, that is
disparaging of or damaging to Rexnord, any of its products or practices, or any
of its officers, directors, employees, representatives or stockholders.  During
the term of GMS’ engagement hereunder and thereafter, neither Rexnord nor any
officers of Rexnord shall, directly or indirectly, issue or communicate any
public statement, or statement likely to become public, that is disparaging of
or damaging to GMS, Cypress or Cypress Industrial.  The foregoing shall not be
violated by truthful responses required by law or legal process.

c.             In the event the terms of this Section 7 shall be determined by
any court of competent jurisdiction to be unenforceable because the provision
extends for too great a period of time, over too great a geographical area, or
for any other reason, the provision shall be interpreted to extend only over the
maximum period of time for which it may be enforceable, and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all as determined by
such court in such action.

8.             Injunctive Relief, Survival

a.             GMS, Cypress and Cypress Industrial recognize and acknowledge
that a breach of the covenants contained in Section 6 and Section 7 will cause
irreparable damage to Rexnord and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
breach will be inadequate.  Accordingly, GMS, Cypress and Cypress Industrial
agree that in the event of a breach of any of the covenants contained in Section
6 and Section 7, in addition to any other remedy which may be available at law
or in equity, the Company will be entitled to specific performance and
injunctive relief.  Parent and the Company recognize and acknowledge that a
breach of the covenants in Section 7b will cause irreparable damage to GMS,
Cypress and Cypress Industrial and the goodwill of Cypress and Cypress
Industrial, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any breach will be inadequate. 
Accordingly, Parent and the Company agree that in the event of a breach of the
covenants contained in Section 7b, in addition to any other remedy which may be
available at law or in equity, GMS, Cypress and Cypress Industrial will be
entitled to specific performance and injunctive relief.

 

6

--------------------------------------------------------------------------------


 

b.             The rights and obligations of the parties arising under Section 6
and Section 7 of this Agreement shall survive, and will not be impaired by, the
expiration of GMS’ engagement by the Company.

9.             Indemnification.  The Company agrees that during the term of this
Agreement and following the time GMS’ and Cypress’ relationship with the Company
is terminated, GMS, Cypress and Cypress Industrial shall be entitled to receive
indemnification from time to time from the Company in accordance with the
Company’s charter, bylaws and applicable law to the extent GMS, Cypress or
Cypress Industrial (each such person, for purposes of this Section 9, an
“Indemnitee” and collectively the “Indemnitees”) becomes subject to suits,
claims, actions, causes of action, proceedings or investigations or would
otherwise be entitled to or could seek indemnification thereunder in respect of
matters which involve actions GMS or Cypress have taken or omitted to take prior
to the termination date of their relationship with the Company as an employee,
officer, director, consultant or agent of or to the Company.  The Company shall
provide such indemnification to the fullest extent permitted by its charter,
bylaws and applicable law.  Without limiting the generality of and in addition
to the foregoing, to the fullest extent permitted by its charter, bylaws and
applicable laws, the Company shall defend, indemnify and hold the Indemnitees
harmless for, from and against all demands, suits, claims, actions or causes of
action, assessments, losses, damages, liabilities, costs, judgments,
proceedings, investigations and expenses (including, without limitation,
interest, penalties, reasonable attorneys’ fees and disbursements) (“Losses”),
imposed on or incurred by the Indemnitees relating to GMS’ or Cypress’
relationship with the Company, including by reason of actions or omissions taken
or made by GMS or Cypress during the term of this Agreement.  The Company will
also advance reasonable fees and expenses to the Indemnitees to the maximum
extent permitted by law to the extent the Indemnitees become subject to or
involved in any suit, claim, action, cause of action, proceeding or
investigation involving the Company, provided that each such person agrees and
undertakes to reimburse the Company for all expenses paid by the Company to such
Indemnitee pursuant hereto in the event and only to the extent that it shall be
finally determined by a court of competent jurisdiction that Indemnitee is not
entitled, under the provisions of the Company’s charter, bylaws, this Agreement,
applicable law, or otherwise, to be indemnified by the Company for such
expenses, or if Indemnitee receives reimbursement of such expenses from any
other source.

Promptly after receipt by any Indemnitee of notice of the commencement of any
action, suit, or proceeding, such Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof.  The failure of such Indemnitee to notify the Company
shall have no effect on the obligations of the Company hereunder except if, and
only to the extent that, the Company suffers actual prejudice or material loss
resulting from such failure.  The Company will be entitled to participate in any
such action, suit or proceeding at its own expense.  Except as otherwise
provided below, to the extent that it may wish, the Company shall be entitled to
assume the defense thereof with counsel satisfactory to such Indemnitee.  After
notice from the Company to such Indemnitee of its election to assume the defense
thereof, the Company will not be liable to such Indemnitee under the Agreement
for any legal or other expenses subsequently incurred by such Indemnitee in
connection with the defense thereof except as otherwise provided below.  The
Indemnitees shall have the right to employ counsel in such action, suit, or
proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof

 

7

--------------------------------------------------------------------------------


 

shall be at the expense of the Indemnitees (and not subject to indemnification
or reimbursement hereunder) unless (a) the employment of counsel by the
Indemnitees has been authorized by the Company, (b) the Indemnitees shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitees in the conduct of the defense of such action, or (c)
the Company shall not in fact have employed counsel to assume the defense of
such action, in each of which cases the fees and expenses of one counsel acting
on behalf of the Indemnitees shall be at the expense of the Company.  The
Company shall not be entitled to assume the defense of any action, suit, or
proceeding brought by or on behalf of the Company.  The Company shall not be
liable to indemnify any Indemnitee under this Agreement for any amounts paid in
settlement of any action or claim effected without the Company’s written
consent.  The Company shall not settle any such action or claim in any manner
without such Indemnitee’s written consent.  Neither the Company nor any
Indemnitee will unreasonably withhold its or his consent to any proposed
settlement.  Notwithstanding anything to the contrary contained herein, the
Company shall not indemnify any Indemnitee for any costs of defense incurred by,
or any judgment rendered against, any Indemnitee as a result of any acts or
omissions that constitute fraud, intentional misconduct, or gross negligence.

During the term of this Agreement and for a period of six (6) years following
its termination, the Company shall maintain directors and officers liability
insurance with the limits and retentions substantially similar to the insurance
which is in effect as of immediately before the Effective Date and GMS shall be
covered thereunder.

For purposes of this Section 9, the term “Company” shall include Parent, the
Company, and each of their subsidiaries.

10.           Legal Fees.  The Company agrees that it shall reimburse GMS,
Cypress or Cypress Industrial for reasonable legal fees and expenses GMS,
Cypress or Cypress Industrial collectively incurred in connection with the
negotiation and execution of this Agreement and the Cypress Stockholders
Agreement, and the transactions contemplated hereby.

11.           Public Communications.  The Company agrees that Cypress and GMS
shall have a right to approve in good faith the terms of any communications by
the Company, other than communications not intended for the public generally,
with respect to Cypress and GMS, including communications concerning the
engagement and the termination of GMS’ and Cypress’ engagement with the
Company.  Notwithstanding the foregoing, the Company may make any disclosure
required by law, court order, or applicable exchange or regulatory body without
the approval of GMS or Cypress and may respond truthfully to inquiries from
journalists regarding the Company and the role of GMS or Cypress therein.

12.           Directors and Officers Liability Insurance.  The Company shall
purchase directors and officers liability insurance coverage in the amount of
$25 million from, and at all times maintain such coverage with, an insurer
selected by the Company.

13.           Assignment.  None of GMS, Cypress or Cypress Industrial shall be
entitled to assign this Agreement by operation of law or otherwise without the
prior written consent of the Company, and the Company shall not be entitled to
assign this Agreement to any party by operation of law or otherwise without the
prior written consent of GMS and Cypress.  This Agreement shall be binding upon
the Company, GMS, Cypress, Cypress Industrial and their respective successors,
assigns, personnel and legal representatives, executors, administrators,

 

8

--------------------------------------------------------------------------------


 

heirs, distributes, devisees, and legatees, as applicable.  Cypress shall be
entitled to assign its right to receive all or a portion of the Base Consulting
Fee and to direct that all or a part of such payments be made payable to any
other person, including GMS, in the manner contemplated by this Agreement.

14.           Complete Agreement.  This Agreement constitutes the complete
agreement and understanding concerning the arrangement between the parties and
supersedes all other agreements, understandings or commitments between the
parties as to the arrangement, including, without limitation, (a) the portions
of the Binding Term Sheet that address the terms of GMS’ and Cypress’ consulting
arrangement with the Company, (b) the Prior Agreement, and (c) any other
consulting agreement between the Company and Rexnord, on the one hand, and GMS,
Cypress, or Cypress Industrial, on the other hand.

15.           Counterparts.  This Agreement may be executed in several
counterparts, including via facsimile, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same Agreement.

16.           Notice.  All notices, requests, consents and other communications
hereunder to any party hereto shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally-recognized overnight courier, or by first
class registered or certified mail, postage prepaid, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by the addressee to the addressor:

(i)            if to the Company, to:
Rexnord Corporation
4701 Greenfield Avenue
Milwaukee, WI 53214
Attention:  Patty Whaley

with copies to:

Rexnord Holdings, Inc.
c/o Apollo Management, L.P.
10250 Constellation Blvd, Suite 2900
Los Angeles, CA 90067
Fax:  (310) 843-1933

Attention:  Larry Berg

 

and

 

Rexnord Corporation

c/o Apollo Management, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Fax:  (212) 515-3288

Attention:  Steven Martinez

 

and

 

 

9

--------------------------------------------------------------------------------


 

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Fax:  (212) 326-2061
Attention:  John M. Scott, Esq.

(ii)           if to GMS, Cypress or Cypress Industrial, to:
c/o Cypress Group, LLC
___________________
___________________
Attention: George M.  Sherman

with a copy to:
King & Spalding LLP
1700 Pennsylvania Avenue, NW
Washington, DC  20006
Fax:  (202) 626-3737
Attention:  Glenn C. Campbell

17.           Waiver.  No party shall be deemed to have waived any right, power
or privilege under this Agreement or any provisions hereof unless the waiver
shall have been duly executed in writing and acknowledged by the party to be
charged with the waiver.  The failure of any party at any time to insist upon
performance of any of the provisions of this Agreement shall in no way be
construed to be a waiver of any provision of this Agreement, nor in any way to
affect the validity of this Agreement or any part hereof.  No waiver of any
breach of this Agreement shall be held to be a waiver of any subsequent breach.

18.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the state of New York without regard to
the conflicts of laws provisions or principles thereof that would cause the
application of the laws of any jurisdiction other than the state of New York.

19.           Amendment.  This Agreement may not be amended or modified at any
time except by a written instrument executed by the Company, Cypress, Cypress
Industrial and GMS.

20.           Construction.  This Agreement shall be deemed drafted equally by
the parties.  The language contained in this Agreement shall be construed as a
whole and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.

21.           Representations/Warranties.  GMS, Cypress and Cypress Industrial
represent and warrant to Rexnord that (i) no legal impediment, and (ii) no
arrangement or understanding

 

10

--------------------------------------------------------------------------------


 

between GMS, Cypress, Cypress Industrial or any of their affiliated entities, on
the one hand, and TC Group, L.L.C. or any of its affiliated entitles or any
other person or entity, on the other hand, precludes GMS, Cypress and Cypress
Industrial from entering into this Agreement and rendering the services
contemplated hereby.

22.           Arbitration; Waiver of Jury Trial.  Any dispute or controversy
arising under, out of, or in connection with or in relation to this Agreement
shall be finally determined and settled by arbitration in New York, New York in
accordance with the Commercial Rules of the American Arbitration Association,
and judgment upon the award may be entered in any court having jurisdiction. 
Within 20 days of the conclusion of the arbitration hearing, the arbitrator
shall prepare written findings of fact and conclusions of law.  It is mutually
agreed that the written decision of the arbitrator shall be valid, binding,
final and non-appealable; provided, however, that the parties hereto agree that
the arbitrator shall not be empowered to award punitive damages against any
party to such arbitration.  To the extent permitted by law, the arbitrator’s
fees and expenses will be borne equally by each party.  In the event that an
action is brought to enforce the provisions of this Agreement pursuant to this
Section 22, each party shall pay its own attorney’s fees and expenses regardless
of whether in the opinion of the court or arbitrator deciding such action there
is a prevailing party.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL, INCLUDING TRIAL BY JURY, IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

23.           Enforcement.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, the provision shall be fully severable; this
Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision there shall be added automatically as part of
this Agreement a provision as similar as possible in terms that are legal, valid
and enforceable.

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

 

 

 

REXNORD CORPORATION

 

 

 

 

By:

/s/ Thomas J. Jansen

 

Name:

Thomas J. Jansen

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

GMS:

 

 

 

GEORGE M. SHERMAN

 

 

 

 

/s/ George M. Sherman

 

Name:

George M. Sherman

 

 

 

 

 

 

CYPRESS:

 

 

 

CYPRESS GROUP, LLC

 

 

 

 

By:

/s/ George M. Sherman

 

Name:

George M. Sherman

 

Title:

Managing Member

 

 

 

 

 

 

CYPRESS INDUSTRIAL:

 

 

 

CYPRESS INDUSTRIAL HOLDINGS, LLC

 

 

 

 

By:

/s/ George M. Sherman

 

Name:

George M. Sherman

 

Title:

Managing Member

 

 

 

 

--------------------------------------------------------------------------------

 